Exhibit 10.76
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND NOTED WITH
“[REDACTED].” AN UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     AMENDMENT NO. 1 dated as of December 29, 2009 (the “Amendment”) to the
Credit, Security, Guaranty and Pledge Agreement dated as of October 6, 2009 (as
amended, supplemented or otherwise modified, renewed or replaced from time to
time, the “Credit Agreement”) among (i) LIONS GATE MANDATE FINANCING VEHICLE
INC., (ii) the BORROWERS REFERRED TO THEREIN, (iii) the GUARANTORS referred to
therein, (iv) the LENDERS referred to therein (each, a “Lender,” and
collectively, the “Lenders”), (v) JPMORGAN CHASE BANK, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) and as Issuing Bank,
(vi) UNION BANK, N.A., as Co-Administration Agent and (vii) WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Documentation Agent.
     The Borrowers have requested, and the Administrative Agent and the Required
Lenders have agreed, to amend the Credit Agreement as set forth herein.
     In addition, the Borrower has requested that the Administrative Agent and
the Required Lenders consent to a waiver of compliance by the Credit Parties
with (i) the reporting requirement set forth in Section 5.1(d) of the Credit
Agreement solely with regard to the delivery of each Borrowing Base Certificate
due or to become due from the Closing Date up until the date that is three
(3) Business Days prior to the request for the initial Loan for the first
Qualifying Picture under the Facility and (ii) the requirement that the Parent
establish and maintain the Minimum Equity Amount as set forth in Section 5.23 of
the Credit Agreement from the Closing Date up until the date that is three
(3) Business Days prior to the request for the initial Loan for the first
Qualifying Picture under the Facility. The Administrative Agent and the Required
Lenders agree to waive such compliance, subject to and in accordance with the
terms and conditions set forth herein.

    Therefore, the parties hereto hereby agree as follows:

     1. Defined Terms. All terms used but not otherwise defined herein have the
meanings assigned to them in the Credit Agreement.
     2. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, the Credit Agreement is
hereby amended as of the Effective Date (as defined below) as follows:
          (a) The definition of “Approved Completion Guarantor” in Article 1 of
the Credit Agreement is hereby amended by replacing the words “Co-Administrative
Agent” with the words “Administrative Agent” in the second proviso thereof.

 



--------------------------------------------------------------------------------



 



          (b) The definition of “Bonded Budget” is hereby amended by
(i) deleting the words “the date on which principal photography for such
Qualifying Picture commences” therein and replacing them with “the Initial
Funding Date with respect to such Qualifying Picture” and (ii) deleting the
words “10% of the cash budget” therein and replacing them with “10% of the
“Below-The-Line” costs”.
          (c) The definition of “Eligible Receivables” in Article 1 of the
Credit Agreement is hereby amended by replacing the proviso at the end of
sub-clause (h) thereof with the following:
          “provided, however, that only the maximum amount which such obligor
may offset or recoup (or such lesser amount as reasonably determined by the
Co-Administrative Agent) shall be excluded from Eligible Receivables;”
          (d) The definition of “Eligible Receivables” in Article 1 of the
Credit Agreement is hereby further amended by replacing the words
“Co-Administrative Agent” with the words “Administrative Agent” in sub-clause
(p) thereof.
          (e) The definition of “Eligible Receivables” in Article 1 of the
Credit Agreement is hereby further amended by adding the following sub-clause
(u) to the end thereof:
          “(u) which are to be remitted through a Licensing Intermediary unless
the Administrative Agent has received a perfected security interest from such
Licensing Intermediary in the distribution rights held by such Licensing
Intermediary and the proceeds thereof pursuant to documentation reasonably
satisfactory to the Administrative Agent.”
          (f) The definition of “Production Accounts” in Article 1 of the Credit
Agreement is hereby amended by deleting the words “established by a Credit
Party” therein.
          (g) Sections 4.2(b) and (c) of the Credit Agreement are hereby amended
by replacing the words “Administrative Agent” in the first instance in which
such words appear with the words “Co-Administrative Agent”.
          (h) Section 4.2(n) of the Credit Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:
          “(n) Intentionally Omitted.”
          (i) Schedule 1.2 of the Credit Agreement is hereby amended by
(A) deleting the current list of Acceptable Major Account Debtors therein and
replacing them with the list set forth on Schedule 1 hereto and (B) adding the
following Acceptable Domestic Account Debtors and Acceptable Major Foreign
Account Debtors thereto with the corresponding amount as set forth below:
          Acceptable Domestic Account Debtors
         [REDACTED]

2



--------------------------------------------------------------------------------



 



          Acceptable Major Foreign Account Debtors
         [REDACTED]
          (j) Section 8.3 of the Credit Agreement is hereby amended by adding
the words “or the Co-Administrative Agent” immediately after the words
“Administrative Agent” in each place it appears in such section.
     3. Waiver. The Required Lenders hereby consent to waive any violation of
Sections 5.1(d) and 5.23 of the Credit Agreement solely with regard to the time
period from the Closing Date up until the date that is three (3) Business Days
prior to the request for the initial Loan for the first Qualifying Picture
financed under the Facility.
     4. Conditions to Effectiveness. The provisions of Sections 2 and 3 of this
Amendment shall not become effective until the date upon which the
Administrative Agent shall have received counterparts of this Amendment which,
when taken together, bear the signatures of the Borrower and each of the
Required Lenders (such date, the “Effective Date”).
     5. Representations and Warranties. Each Credit Party represents and
warrants that:
          (a) after giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof as if such representations and
warranties had been made on and as of the date hereof (except to the extent that
any such representations and warranties specifically relate to an earlier date);
and
          (b) after giving effect to this Amendment, no Default or Event of
Default will have occurred and be continuing on and as of the date hereof.
     6. Fundamental Document. This Amendment is designated a Fundamental
Document by the Administrative Agent.
     7. Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement (as previously amended) shall continue in full force and effect in
accordance with the provisions thereof on the date hereof. As used in the Credit
Agreement, the terms “Agreement,” “this Agreement,” “this Credit Agreement,”
“herein,” “hereafter,” “hereto,” “hereof” and words of similar import shall
mean, unless the context otherwise requires, the Credit Agreement as amended by
this Amendment. This Amendment shall not be construed as extending to any other
matter, similar or dissimilar, or entitling the Credit Parties to any future
amendments regarding similar matters or otherwise.
     8. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     9. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument.

3



--------------------------------------------------------------------------------



 



     10. Expenses. The Borrowers agree to pay all out-of-pocket expenses
incurred by the Administrative Agent and Co-Administrative Agent in connection
with the preparation, enforcement, waiver or modification, execution and
delivery of this Amendment, including, but not limited to, the reasonable fees
and disbursements of counsel for the Administrative Agent and the
Co-Administrative Agent.
     11. Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of this Amendment.
[Signatures Begin on Next Page]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their duly authorized officers, all as of the date and year
first above written.

            PARENT:

LIONS GATE MANDATE FINANCING
VEHICLE INC.

      By:   /s/ Wayne Levin         Name:   Wayne Levin        Title:          
BORROWER:

NEXT PRODUCTION INC.

      By:   /s/ Wayne Levin         Name:   Wayne Levin        Title:      

 



--------------------------------------------------------------------------------



 



         

            LENDERS:

JPMORGAN CHASE BANK, N.A.
individually and as Administrative Agent

      By:   /s/ Kin W. Cheng         Name:   Kin W. Cheng        Title:   Vice
President         Address:           Attention:           Facsimile:          
UNION BANK, N.A.
individually and as Co-Administrative Agent

      By:   /s/ Brian Stearns         Name:   Brian Stearns        Title:   Vice
President         Address:           Attention:           Facsimile:          
WELLS FARGO BANK, NATIONAL ASSOCIATION
individually and as Documentation Agent

      By:   /s/ David Stolpe         Name:   David Stolpe        Title:   Senior
Vice President         Address:           Attention:           Facsimile:      
    COMERICA BANK

      By:   /s/ Andrew Robinson         Name:   Andrew Robinson        Title:  
        Address:           Attention:           Facsimile:      

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION

      By:   /s/ Shahid Kathrada         Name:   Shahid Kathrada        Title:  
Vice President         Address:           Attention:           Facsimile:      
    CITY NATIONAL BANK

      By:   /s/ Judy Y. Tu         Name:   Judy Y. Tu        Title:   Vice
President         Address:           Attention:           Facsimile:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
REDACTED

 